                 Case 20-10691       Doc 113      Filed 09/24/20     Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division


In Re:                                                :
                                                      :
ZACHAIR, LTD.,                                        :       Case No. 20-10691-TJC
                                                      :       Chapter 11
               Debtor(s)                              :
                                                      :

                    MOTION FOR ENTRY OF SCHEDULING ORDER
                          AND REQUEST FOR HEARING

         COMES NOW, Sandy Spring Bank (“SSB”), by counsel, and files this motion seeking

entry of a proposed scheduling order providing for the scheduling of pre-trial discovery and

preparation in regards to a one-day trial currently pending before this Court on October 23, 2020

in this case. SSB requests a hearing and represents as follows in support of its motion.

         1.    The debtor Zachair, Ltd. (“Debtor” or “Zachair”) is before this Court pursuant to

a voluntary petition filed under Chapter 11 of the Bankruptcy Code on January 19, 2020 (the

“Petition Date”). Zachair has continued in possession of its property and affairs since the Petition

Date and is conducting its business as a Debtor in Possession.

         2.    The Debtor’s principal asset is certain real property consisting of approximately

423.45 acres situated in Prince Georges County, Maryland (the “Property”) as the same is

identified or referenced at Schedule A/B 55.1 of the bankruptcy schedules filed by Zachair in this

case.

         3.    SSB is a secured creditor herein, holding a claim in the approximate amount of

$2.4 million secured by a first priority deed of trust recorded against the Property.

         4.    On September 8, 2020, the Debtor filed a motion with this Court seeking approval

of certain proposed DIP financing (Dkt. #107, hereinafter referred to as the “DIP Motion”) under

                                                 1
                 Case 20-10691       Doc 113      Filed 09/24/20     Page 2 of 10




which the Debtor seeks, inter alia, to prime the first priority lien of SSB as to the Property. The

DIP Motion alleges that the Debtor requires funds to i) pay professionals and other

administrative expenses, ii) pay marketing costs associated with the Property, and iii) fund the

apparent development of the Property through the prosecution of entitlements.

       5.      Until the filing of the DIP Motion, SSB had been cooperative with the Debtor

under the belief that some reasonably imminent sale of the Property was being actively pursued.

SSB consented to the Debtor’s use of cash collateral and did not make objection to the Debtor’s

requests to extend the exclusive period. However, while counsel for SSB was advised that the

Debtor was seeking post-petition financing, he was not advised of the Debtor’s intent to seek a

priming DIP loan until the actual filing of the DIP Motion on September 8.

       6.      The DIP Motion seeks to prime SSB’s first priority deed of trust with what is

essentially a “hard money” loan providing for $1.5 million in funding, bearing true interest costs

of between fifteen and twenty percent (15-20%), and providing for a repayment period of up to

two full years. Essentially, the Debtor is seeking funding to carry out the proposed development,

marketing and possible sale of the Property over a period of up to two years, all without having

filed a Plan or a Disclosure Statement. SSB objects to the Debtor’s proposal to prime their first

priority lien against the Property and intends to file a written objection and oppose the DIP

Motion at final hearing. The Debtor’s proposal seeks to shift the economic risk of development

of the property to SSB after many years of abject failure by the Debtor to move forward with

development entitlements pre-petition. It is also noteworthy that the principals of the Debtor, Dr.

and Mrs. Asterbadi, took millions of dollars out of the Debtor generated by the dirt surcharge

operations described below, rather than using. the funds to prepare the site for development. The




                                                 2
                 Case 20-10691       Doc 113     Filed 09/24/20      Page 3 of 10




amended Statement of Financial Affairs indicates that they received over $800,000 in the year

before filing the petition alone.

       7.      The DIP Motion’s proposal to obtain approval of its request to prime SSB’s lien

relies, in part, upon an appraisal obtained by the Debtor which provides a purported valuation of

the Property at over twenty million dollars ($20,000.000.00). If this is even remotely correct,

there is no reason for the DIP lender to request a priming loan. However, upon closer

examination, the appraisal relies upon a number of assumptions, many of which were labeled

“extraordinary assumptions.” The appraisal assumptions raise significant questions and concerns

and include the following:

               a. The appraisal makes the extraordinary assumption that the current COVID

                   pandemic and related crisis and governmental response have no material

                   affect upon the marketability or the market price of the Property.

               b. The appraisal also makes the assumption that there are no existing geo-

                   technical or soils related problems that would affect the value or development

                   potential of the Property. This is of material significance because the northern

                   half of the Property was subject to surface mining for many years, and over

                   the past several years has been conducting surcharge fill operations under

                   which fill from third party sites has been received and dumped onto the mined

                   portions of the Property.

               c. The appraisal also makes the assumption that there are no environmental

                   issues affecting the Property. Upon information and belief, there are no

                   environmental studies or evaluations of the Property made subsequent to the

                   timing of the bulk of the surcharge operations.



                                                 3
                   Case 20-10691           Doc 113        Filed 09/24/20        Page 4 of 10




         8.       SSB’s concerns and objections are many and involved. The DIP Motion, the

Debtor’s appraisal, and the apparent lack of any other informative testing or analysis of the

Property raise material questions that need to be reviewed in the context of the DIP Motion.

         9.       SSB and the Debtor have negotiated by and through counsel as to a proposed

scheduling order, under which, time for discovery responses would be materially shortened, SSB

would have sufficient time to engage and present potential expert witnesses, and other pre-trial

matters would be scheduled in the ordinary course. While the parties were able to reach

agreement on some matters, they are unable to reach final agreement on the content of a

proposed scheduling order. This is necessary solely because of Debtor’s insistence that this

matter essentially be tried on an expedited basis. The real lessons learned from the negotiation of

the scheduling order is twofold: first, that the October 23 trial date is not realistic, and second,

that one day may well not be sufficient time for a trial. Counsel for SSB respectfully suggests

that the trial schedule needs to be reconsidered by the parties and the Court.

         10.      SSB has attached a proposed Scheduling Order as Exhibit A hereto. Upon

information and belief, the parties are in agreement as to paragraphs 1, 4, 5 and 7 through 13. 1

The parties are in disagreement as to at least portions of paragraphs 2, 3 and 6.

         11.      SSB represents that the attached Scheduling Order is reasonable, in that, it permits

prompt production of documents required by SSB to evaluate the DIP Motion, and ii) permits

SSB and all other parties a reasonable time period within which to potentially engage and

provide for the work of their own expert witnesses.




1
  It is important to note, however, that the Scheduling Order attached hereto does reflect active negotiation by and
agreement between the parties. By way of example, SSB originally requested the ability to serve interrogatories and
requests for admission, but has agreed at par. 4 to forego these discovery vehicles in light of the shortened time
frame to prepare for trial.

                                                         4
                Case 20-10691      Doc 113       Filed 09/24/20   Page 5 of 10




        12.   Counsel for SSB (both Mr. Henry and Mr. O’Donnell) are travelling on Friday,

September 25, 2020. Counsel to the Debtor (Mr. Englander) is travelling on Monday, September

28, 2020. Accordingly, SSB requests that this Court schedule a telephonic hearing on this motion

for Tuesday, September 29, 2020, if available.

        WHEREFORE, SSB prays that the Court adopt and enter the attached proposed

Scheduling Order herein, and that SSB have such other and further relief as this Court may deem

just.



                                            SANDY SPRING BANK
                                            By Counsel




/s/ Bruce W. Henry
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank




                                                 5
               Case 20-10691     Doc 113     Filed 09/24/20   Page 6 of 10




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 24, 2020, I served a true and correct copy of the
foregoing Motion by ECF notification to:

                     Bradford F. Englander (benglander@wtplaw.com; rodom@wtplaw.com)
                     Michael J. Lichtenstein (mjl@shulmanrogers.com)
                     tlockwood@shulmanrogers.com)
                     M. Evan Meyers (bdept@mrrlaw.net)
                     L. Jeanette Rice (Jeanette.Rice@usdoj.gov,
                     USTPRegion04.GB.ECF@USDOJ.GOV)
                     Jeffrey L. Tarkenton (Jeffrey.tarkenton@wbd-us.com,
                     karla.radtke@wbdus.com,pascal.naples@wbd-
                     us.com,morgan.patterson@wbdus.com,matthew.ward@wbd-us.com)
                     US Trustee - Greenbelt (USTPRegion04.GB.ECF@USDOJ.GOV)

                                                 /s/ Bruce W. Henry
                                                 Bruce W. Henry




                                            6
Case 20-10691   Doc 113   Filed 09/24/20   Page 7 of 10




 EXHIBIT A
                  Case 20-10691       Doc 113      Filed 09/24/20     Page 8 of 10




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                     At Greenbelt


In Re:                                                 :
                                                       :
ZACHAIR, LTD.,                                         :       Case No. 20-10691-TJC
                                                       :       Chapter 11
                Debtor(s)                              :
                                                       :

                               CONSENT SCHEDULING ORDER

         For good cause, and it appearing that the parties consent to the entry of this order as

evidenced by the endorsement of counsel below, IT IS ORDERED


   1.       Written objections to the Debtor’s motion shall be filed no later than October 9, 2020.
            Any reply memorandum shall be filed no later than October 16, 2020.

   2.       Expert witnesses and reports are to be disclosed and furnished not later than October
            16, 2020, with any rebuttal witnesses and reports to be disclosed and furnished by
            October 20, 2020. The parties acknowledge that the expert appraisal report of
            William C. Harvey has been available on the docket since July 20, 2020, and is
            deemed to have been served.

   3.       Document production may be made pursuant to Rule 34 of the Fed. Rules of Civ.
            Procedure or by subpoena. Except for supplemental requests for production with
            respect to expert witnesses, any request for production of documents or subpoena
            shall be served no later than September 30, 2020 and shall be responded to within
            seven (7) days of service. Any supplemental request for production of, or related to,
             Case 20-10691        Doc 113      Filed 09/24/20     Page 9 of 10




        an expert witness whose report is not provided on or before September 28, 2020, shall
        be served within two (2) business days following delivery of such expert’s report, and
        responses to such requests shall be responded to within two (2) business days
        following service of such supplemental requests. Service of document requests,
        however made, may be served upon counsel to a party via email.

  4.    No Interrogatories or Requests for Admissions shall be permitted.

  5.    The parties shall meet and confer to determine depositions required herein, and shall
        cooperate to schedule depositions on a timely basis. Depositions may be conducted
        through and including the date of October 19, 2020.

  6.    The Debtor shall file a preliminary witness list by Monday, September 28, 2020.
        Exhibits proposed for use at hearing shall be filed no later than October 21, 2020,
        consistent with provisions for virtual hearings found at
        https://www.mdb.uscourts.gov/sites/default/files/TJC06082020.pdf. A copy of
        exhibits, tabbed for identification of individual exhibits, will be delivered to chambers
        and exchanged between undersigned counsel to the parties at least 24 hours prior to
        the commencement of the hearing. A list of witnesses shall be likewise be filed by
        each party no later than October 21, 2020.

        IF EXHIBITS ARE NOT PRE-FILED AS REQUIRED BY THIS ORDER,
        THEY MAY BE EXCLUDED FROM EVIDENCE.

  7.    The parties shall meet and confer, and shall cooperate in order to determine
        undisputed facts relating to the motion, and shall file not later than twenty-four (24)
        hours prior to hearing a set of stipulations of fact to be relied upon at hearing.

  8.    All objections to exhibits are preserved for trial.

  9.    All rights with respect to execution of a confidentiality or protective order, and filing
        of documents under seal, are preserved.

  10.   A final pre-trial conference will be held on October 5, 2020 at 3:00 P.M.

  11.   Trial time estimate: One (1) day.

  12.   TRIAL IS SET FOR: October 23, 2020 at 10:00 A.M.

  13.   Copies of all pleadings are to be served on the Office of the U.S. Trustee,




WE ASK FOR THIS:
              Case 20-10691     Doc 113   Filed 09/24/20   Page 10 of 10




/s/ Bruce W. Henry
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank




/s/ [draft]
Bradford F. Englander
WHITEFORD TAYLOR
3190 Fairview Park
Suite 800
Falls Church, VA 22042
(703) 280-9081
benglander@wtplaw.com
Counsel to the Debtor




/s/ Michael J. Lichtenstein
Michael J. Lichtenstein
SCHULMAN ROGERS
12505 Park Potomac Avenue
Sixth Floor
Potomac, MD 20854
(301) 230-5231
mjl@schulmanrogers.com
Counsel to PD Hyde Field, LLC




                                    End of Order
